 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 168 
In the House of Representatives, U. S.,

February 13, 2009
 
RESOLUTION 
 Providing for consideration of the conference report to accompany the bill (H.R. 1) making supplemental appropriations for job preservation and creation, infrastructure investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization, for the fiscal year ending September 30, 2009, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 1) making supplemental appropriations for job preservation and creation, infrastructure investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization, for the fiscal year ending September 30, 2009, and for other purposes. All points of order against consideration of the conference report are waived except those arising under clause 9 of rule XXI. The conference report shall be considered as read. All points of order against the conference report are waived. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) 90 minutes of debate and (2) one motion to recommit if applicable. 
 
Lorraine C. Miller,Clerk.
